                 Case 2:21-cv-00519-RSL Document 17 Filed 06/11/21 Page 1 of 2




 1                                                   THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     NINTENDO OF AMERICA INC.,                       )   No. CV21-519-RSL
 8                                                   )
                       Plaintiff,                    )
 9                                                   )   SECOND UNOPPOSED MOTION TO
                  v.                                 )   EXTEND TIME TO ANSWER
10                                                   )
     GARY BOWSER,                                    )
11                                                   )   Noted for June 11, 2021
                       Defendant.                    )
12                                                   )
13          Gary Bowser, through Federal Defender Michael Filipovic, respectfully requests

14   a second extension of the time to file an answer to the complaint to August 16, 2021.

15   Counsel for the plaintiff do not object to this request.

16          In support of this motion, the Court is requested to consider:

17          1.         Mr. Bowser is presently facing criminal charges in this related criminal

18   case: United States v. Louarn, et al., No. 2:20-cr-00127-RSL (W.D. Wash). That case is

19   currently scheduled for trial on July 26, 2021, but the government and the defendant

20   will be filing a joint motion to continue the trial date in the criminal case.

21          2.         Mr. Bowser is detained and has not retained counsel with respect to the

22   merits of this civil lawsuit. Undersigned counsel has had preliminary discussions with

23   Mr. Bowser concerning the Fifth Amendment implications of answering the civil

24   complaint, but needs additional time to determine whether to file an answer, and if so to

25   draft that answer and file it.

26

                                                                    FEDERAL PUBLIC DEFENDER
       SECOND UNOPPOSED MOTION                                         1601 Fifth Avenue, Suite 700
       TO EXTEND TIME TO ANSWER                                          Seattle, Washington 98101
       (Nintendo v. Bowser, CV21-519-RSL) - 1                                       (206) 553-1100
                 Case 2:21-cv-00519-RSL Document 17 Filed 06/11/21 Page 2 of 2




 1          3.       Undersigned counsel for Mr. Bowser is appearing in a limited capacity to
 2   protect Mr. Boswer’s Fifth Amendment rights in his criminal case.
 3          DATED this 11th day of June, 2021.
 4                                              Respectfully submitted,
 5                                              s/ Michael Filipovic
                                                Federal Public Defender
 6
                                                Attorney for Gary Bowser (on a limited basis)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       SECOND UNOPPOSED MOTION                                     1601 Fifth Avenue, Suite 700
       TO EXTEND TIME TO ANSWER                                      Seattle, Washington 98101
       (Nintendo v. Bowser, CV21-519-RSL) - 2                                   (206) 553-1100
